COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


DERRICK HORTON
                                                                 MEMORANDUM OPINION*
v.     Record No. 0063-06-1                                          PER CURIAM
                                                                     JUNE 27, 2006
CITY OF HAMPTON
 DEPARTMENT OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                               William C. Andrews, III, Judge

                 (M. Woodrow Griffin, Jr., on brief), for appellant.

                 (Rachel F. Allen, Assistant City Attorney; Tonya Henderson–Stith,
                 Guardian ad litem for the infant child; McDermott, Roe & Walter, on
                 brief), for appellee.


       Derrick Horton appeals the trial court’s decision terminating his parental rights to T.H.

pursuant to Code §§ 16.1-283(C)(1) and (2). Horton contends (1) the evidence failed to prove

termination was justified and (2) his incarceration was an insufficient basis to terminate his

parental rights.

       The trial court terminated Horton’s residual parental rights based upon Code

§§ 16.1-283(C)(1) and (2). On appeal, Horton presents no argument that the trial court erred in

terminating his parental rights pursuant to Code § 16.1-283(C)(1) (i.e., that he “failed to maintain

continuing contact with and to provide or substantially plan for the future of the child for a

period of six months after the child’s placement in foster care”). When termination of parental

rights under one subdivision of Code § 16.1-283 is upheld or not contested, we need not consider

termination under alternative subdivisions. See Fields v. Dinwiddie County Dep’t of Soc. Servs.,

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
46 Va. App. 7, 8, 614 S.E.2d 656, 659 (2005). Accordingly, because Horton fails to contest

termination pursuant to Code § 16.1-283(C)(1), we summarily affirm the decision of the trial

court. See Rule 5A:27.

                                                                                      Affirmed.




                                              -2-